Citation Nr: 1820505	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-29 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The Veteran served honorably in the U.S. Army from March 1967 to February 1970.  During that period of active duty, he completed nearly eight months of service in the Republic of Vietnam.

These issues come to the Board of Veterans' Appeals (Board) on appeal from April 2016 and August 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter, the agency of original jurisdiction (AOJ)).

Issues pertaining to the Veteran's entitlement to service connection for diabetic peripheral neuropathy of the upper and lower extremities have been perfected, but not yet certified to the Board.  The record suggests that the AOJ may still be taking action on those issues.  As such, the Board will not accept jurisdiction over them at this time.  They will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's PTSD symptoms have more nearly approximated a disability picture characterized by occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas has not been demonstrated; nor has total occupational and social impairment.

2.  The Veteran has a high school education and more than 19 years of work experience as a delivery driver; his service-connected disabilities alone do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an award of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran has additionally been afforded multiple VA examinations which address the functional impairment attributable to his service-connected disabilities.  No further notice or evidentiary development is required.

II.  Disability Rating Principles, Generally 

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A veteran may experience distinct degrees of disability that might result in different levels of compensation over time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with that possibility in mind.

The Board notes that in analyzing these claims, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decision, for which there is an approximate balance of positive and negative evidence.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, relevant to the claims under consideration.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

III.  PTSD Rating in Excess of 50 Percent 

The Veteran's PTSD is currently rated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran contends, in essence, that the current rating does not adequately reflect the severity of his disability. 

The General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130, provides that psychiatric disabilities shall be rated as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required that VA identify the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.   

When evaluating the level of disability due to a mental disorder, VA shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5), updating the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The provisions of this final rule apply to claims that were certified to the Board after August 4, 2014.  As the present appeal was certified to the Board in March 2018, the updated versions of the regulations, including references to DSM-5, apply.

While an examiner's classification of the level of psychiatric impairment at the moment of examination is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

IV.  Increased Rating, Analysis

In May 2012, prior to the rating period under consideration, the Veteran underwent a VA examination to determine the nature and severity of his service-connected PTSD.  In the resultant examination report, the examiner noted that, "[t]here are mental health signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  Using the DSM-IV criteria, the examiner diagnosed PTSD.  Noted symptoms included depressed mood, flat affect, anxiety, sleep disturbance, concentration and memory problems, tangential thoughts, difficulty sustaining marital relationships, hyperarousal, avoidance of trauma-related stimuli, and re-experiencing of trauma.

In February 2016, the Veteran submitted a claim for an increased rating for PTSD.  Pursuant to that claim, he was afforded a new examination in March 2016.  Using the DSM-5 criteria, the examiner confirmed a PTSD diagnosis with symptoms of anxiety and suspiciousness.  Under Criteria G, the examiner noted that, "PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  However, the examiner also noted that, "[a] mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  Additionally, the examiner remarked that:

The veteran meets criteria for PTSD, but he is active most days and he sees his neighbors, friends and his family members often.  He stated that he drives on his own and he helps his neighbors with their household projects and working on their cars.  He also has tenants sometimes in the houses that he owns.  His PTSD symptoms do not affect these daily activities with any regularity.  His current sleep problems are likely due to poor sleep hygiene.

The Board has thoroughly reviewed and considered the evidence within the Veteran's entire claims file and concludes that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent at any time during the course of the appeal.

The Veteran's symptoms and limitations are most consistent with a 50 percent disability rating for the entire claim period.  A review of the evidentiary record, and with consideration of the Veteran's contemporaneous lay statements, indicates that the Veteran is and has been capable of social interactions with others, to include friends, neighbors and family members.  The record does not reflect that his PTSD is manifested by occupational and social impairment with deficiencies in most areas as contemplated by the higher, 70 percent rating.  From a psychiatric standpoint, the Veteran has not been noted to have difficulty performing activities of daily living.  Although he has experienced symptoms of anxiety and suspiciousness, his overall disability picture is more closely approximate to a 50 percent disability evaluation.  As such, the Board finds the lay and medical evidence of record is consistent with the disability rating of 50 percent for the entirety of the claim period.  

V.  Entitlement to a TDIU 

In his August 2017 notice of disagreement, the Veteran posits that he feels that his "disabilities prevent me from obtaining and maintaining gainful employment.  I had to stop working due to my service connected disabilities and I have not held a job since 1989 due to disabilities."

A TDIU may be assigned when the disabled person is, in VA's judgment, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at least 60 percent disabling, and if there are two or more disabilities, at least one disability must be rated at least 40 percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following are considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to secure and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Demonstrating that a veteran is 100 percent (i.e., totally) unemployable, is different than demonstrating that he cannot secure and maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

That said, to warrant a TDIU, it must be demonstrated that the Veteran's service-connected disabilities, alone, are sufficiently severe to render him unable to secure and follow a substantially gainful occupation.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra, at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board observes that the Veteran has never met the schedular requirements for an award of a TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the Board must determine whether the Veteran's service-connected disabilities (independently) prevent him from obtaining and maintaining substantial gainful employment.  If the Board concludes that his service-connected disabilities are not the cause of an inability to acquire and/or maintain substantially gainful employment, referral for extraschedular consideration is not warranted. 

In this case, although the Board acknowledges that the Veteran experiences limitations as a result of his service-connected PTSD, diabetes mellitus, tinnitus, and left ear hearing loss, the Board finds the totality of the evidence weighs against an award of a TDIU.  Specifically, the evidentiary record, which includes medical evidence, opinion evidence, and the Veteran's lay assertions, demonstrates the Veteran is not precluded from working due to his service-connected disabilities.

In March 2016, as noted earlier, the Veteran underwent a VA examination to address the current severity of his service-connected PTSD.   During the examination, the Veteran revealed several facets of his occupational and social abilities.  It was noted, for instance, that "[h]e still works on cars in his free time . . . ."  The Veteran indicated that he rented a couple homes that he owns.  He also reported that he left Sears on disability in 1989 because he tore ligaments in his leg on the end of a dock.

In December 2016, another VA provider reviewed the Veteran's claims file and supplied an opinion.  Based on the totality of his symptoms, the examiner opined that the Veteran's PTSD was characterized by "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress . . . ." (emphasis added).

In March 2017, an examiner completed a disability benefits questionnaire for the Veteran's service-connected diabetes mellitus, Type II.  The examiner noted that the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus and that diabetes did not impact his ability to work. 

In April 2017, the Veteran submitted a VA Form 21-526EX; therein, he initiated his claim for a TDIU.  In an April 2017 VA Form 21-8940, he reported that he had four years of high school education; had worked as a delivery driver for Sears from March 1970 to November 1989; and that his PTSD and diabetes had affected full-time employment since October 2016.  As to whether he had left his last job because of disability, he checked "no." 

In July 2017, an examiner examined the Veteran and reviewed the Veteran's electronic claims file.  In the resultant examination report, the examiner opined that the Veteran's diabetes mellitus did not impact his ability to work.  The examiner remarked that, "[t]he Veteran retired in 1989 as Sears truck driver.  The cause of his retirement and unemployability was arthritis.  It is unlikely that his diabetes would interfere with his truck driving.  Diabetes would not impact occupational and employment activities as a truck driver."

In conclusion, the Board does not doubt that the Veteran's service-connected PTSD, diabetes mellitus, and tinnitus, and left ear hearing loss impose limitations which affect his employability.  This is evidenced by the Veteran's 50 percent disability evaluation for PTSD, 20 percent rating for diabetes, and 10 percent rating for tinnitus.  However, the medical evidence does not support the conclusion that his service-connected disabilities alone are of such severity so as to preclude his securing or participating in substantially gainful employment. 

The symptomatology associated with the Veteran's service-connected PTSD, diabetes mellitus, tinnitus, and left ear hearing loss, including the degree of occupational impairment present, is appropriately compensated by way of the ratings assigned.  In assigning disability ratings, the Board notes that VA's regulations provide that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Specifically, 38 C.F.R. § 4.1  states: "(g)enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  As such, referral for consideration of entitlement to a TDIU on an extra-schedular basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


